DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/22 has been entered.
 

Allowable Subject Matter
Claims 1, 3-10, 12-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a computing system comprising: the heater element including a substantially planar body and shaped to conform to more than fifty percent of an area of the second portion, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Mellberg(US PATENT: 6219239) discloses in Fig 4 & 6 a computing system comprising: a chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55]; a circuit board assembly(PCB assembly 122 of Mellberg)[col3,lines35-45] housed in the chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55], wherein the circuit board assembly(PCB assembly 122 of Mellberg)[col3,lines35-45] comprises:
a processor package(130/138 of Mellberg)[col3, lines 35-45;col4, lines 20-30] comprising:
a substrate(substrate of 130 of Mellberg)[col3, lines 35-45;col4, lines 20-30] having a first surface (top), a second surface (bottom), a first portion and a second portion (outer/inner portions) (since the substrate is not interpreted in its entirety but rather in portions, inner/outer portions may be interpreted as the first/second portion)  ; wherein the first surface and the second surface are parallel to each other (top and bottom surfaces are parallel);  and wherein the first portion and the second portion are on the first surface (top) of the substrate(outer/inner portions); and a processor device(138 of Mellberg) disposed on the first portion of the substrate(substrate of 130 of Mellberg)[col3, lines 35-45;col4, lines 20-30];
and a heat sink assembly(126 of Mellberg) disposed on the chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55] to form a cover of the chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55] but does not disclose the heater element including a substantially planar body and shaped to conform to more than fifty percent of an area of the second portion.  Therefore, it would not be obvious to make the computing system as claimed.
Claims 10, 12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a circuit board assembly comprising: the heater element including a substantially planar body and shaped to conform to more than fifty percent of an area of the second portion, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Chen (USPGPUB DOCUMENT: 2015/0162307) discloses in Fig 5A, please see modified figure in office action, a circuit board assembly(circuit board)[0015] comprising: a processor package comprising: a substrate(18) having a first surface (top), a second surface (bottom), a first portion(please see item labelled ‘outer portion’) and a second portion (please see item labelled ‘inner portion’) (since the substrate is not interpreted in its entirety but rather in portions, inner/outer portions may be interpreted as the first/second portion),  
wherein the first surface and the second surface are parallel to each other(top and bottom surfaces are parallel), and wherein the first portion and the second portion are on the first surface(top) of the substrate;
a central processing unit (CPU) (10) mounted to the first portion of the substrate(18); and a heater element (resistive heater 78)  disposed on of the first surface in the second portion of the substrate (resistive elements that provide heat to item labelled 10 and may therefore be considered heater element ) but does not disclose the heater element including a substantially planar body and shaped to conform to more than fifty percent of an area of the second portion.  Therefore, it would not be obvious to make the circuit board assembly as claimed.

Claims 13, 15-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a computing system comprising: the heater element including a substantially planar body and shaped to conform to more than fifty percent of an area of the second portion, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Mellberg(US PATENT: 6219239) a chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55]; a circuit board assembly(PCB assembly 122 of Mellberg)[col3,lines35-45] housed in the chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55], wherein the circuit board assembly(PCB assembly 122 of Mellberg)[col3,lines35-45] comprises:
a processor package(130/138 of Mellberg)[col3, lines 35-45;col4, lines 20-30] comprising:
a substrate(substrate of 130 of Mellberg)[col3, lines 35-45;col4, lines 20-30] having a first surface (top), a second surface (bottom), a first portion and a second portion (outer/inner portions) (since the substrate is not interpreted in its entirety but rather in portions, inner/outer portions may be interpreted as the first/second portion)  ;
wherein the first surface and the second surface are parallel to each other(top and bottom surfaces are parallel), and wherein the first portion and the second portion are on the first surface of the substrate; and
 a processor device(138 of Mellberg) disposed on the first portion of the substrate(substrate of 130 of Mellberg)[col3, lines 35-45;col4, lines 20-30];
and a heat sink assembly(126 of Mellberg) disposed on the chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55] to form a cover of the chassis(chassis assembly that houses the PCB assembly of Mellberg)[col2, lines 45-55] but does not disclose the heater element including a substantially planar body and shaped to conform to more than fifty percent of an area of the second portion.  Therefore, it would not be obvious to make the computing system as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819